THE WEITZ LAW FIRM, P.A.
                                                                            Bank of America Building
                                                                       18305 Biscayne Blvd., Suite 214
                                                                              Aventura, Florida 33160




June 18, 2021

VIA CM/ECF

                                                                MEMO ENDORSED
Honorable Judge Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square - Courtroom 618
New York, NY 10007

                Re:   Velasquez v. Sall Restaurant and Lounge, LLC, et al.
                      Case 1:21-cv-02719-KPF

Dear Judge Failla:

        The undersigned represents the Plaintiff in the above-captioned case matter. Per Order [D.E.
11], the Initial Pretrial Conference in this matter is currently scheduled for June 24, 2021, at 12:00
p.m., in your Honor's Courtroom. Though, a representative of one of the Defendants contacted the
undersigned, none of the Defendants yet to appear formally in this matter, having been properly
served through the Secretary of State [D.E. 12, D.E. 13 & D.E. 14]. In order to allow the parties
adequate time to engage in early settlement discussions, while affording additional time for the
defendants to appear, a 30-day adjournment of the Conference is hereby respectfully requested to a
date most convenient to this Honorable Court.

       Thank you for your consideration of this first adjournment request.

                                             Sincerely,

                                             By: /S/ B. Bradley Weitz           .
                                                B. Bradley Weitz, Esq. (BW9365)
                                                THE WEITZ LAW FIRM, P.A.
                                                Attorney for Plaintiff
                                                Bank of America Building
                                                18305 Biscayne Blvd., Suite 214
                                                Aventura, Florida 33160
                                                Telephone: (305) 949-7777
                                                Facsimile: (305) 704-3877
                                                Email: bbw@weitzfirm.com
Application GRANTED. The initial pretrial conference scheduled for June
24, 2021, is hereby ADJOURNED to July 30, 2021, at 3:00 p.m. The
parties' joint letter and Proposed Case Management Plan and Scheduling
Order will be due on or before July 22, 2021. The Court expects that
counsel for Defendants will file notices of appearance and responses to
the Complaint in advance of these deadlines, as appropriate.

Dated:   June 21, 2021                SO ORDERED.
         New York, New York




                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
